                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             CHARLESTON


UNITED STATES OF AMERICA


v.                                 CRIMINAL NO.    2:20-cr-00054


NEDELTCHO VLADIMIROV



                             TRIAL BRIEF

     The United States of America hereby offers this Trial Brief

for the Court’s review and consideration.

                        FACTUAL BACKGROUND

     The United States anticipates that trial testimony will bring

out the following facts: 1

     A.   Fencing Schemes, Generally

     A “fence” is an individual who knowingly buys stolen goods to

later resell them for profit.     The “fence” acts as a middleman

between thieves and the eventual buyers of stolen goods who may

not be aware that the goods are stolen.    The “booster” steals the

items for the fence and is willing to accept a low profit margin

to reduce his risks by instantly disposing of the stolen items to

disassociate from the criminal theft act that procured it.   After


     1 This factual background and summary of expected evidence
does not cover every fact and witness that the United States
expects will support the charges.
the sale, the “fence” recoups his investment by disguising the

stolen nature of the goods (via methods such as repackaging and

altering/effacing serial numbers) and reselling the goods as near

to the retail price as possible without drawing suspicion.                        This

process often relies on a legal business, such as an eBay site, to

launder the stolen goods by intermixing them with legally purchased

items of the same type.            The “fence” makes significant profits

with    stolen      merchandise    because   he   is     able     to   secretly    pay

“boosters” a very low price for stolen goods that cannot be easily

sold on the open markets.

       In    this    case,   Defendant   operated      as   a     “fence”   and    the

“boosters” were his co-conspirators.

       B.     Defendant’s Scheme to Sell Stolen Items on eBay

       Beginning in late 2016, retail stores in the South Charleston

area,       including    Target,     Kroger,      CVS,      and    others,    began

apprehending repeat shoplifters who were stealing items such as

Dyson vacuums, electric razors, and electronics. In post-arrest

statements, the shoplifters told law enforcement that they were

stealing items that would sell easily on eBay, an online auction

site, and providing them to Defendant Nedeltcho Vladimirov. The

shoplifters stated that they met with Defendant in the Cross Lanes

area and sold the items to Defendant for approximately 30-40% of

the eBay sales price. Law enforcement and retail investigators
                                         2
were able to identify Defendant and match items missing from stores

with items sold on Defendant’s eBay account.

     The United States expects to call several witnesses who will

testify that they repeatedly stole items from retail stores in the

Southern District of West Virginia to sell to Defendant for 30-

40% of the eBay value (i.e. the “boosters”). 2 These witnesses will

testify that, after each such theft, they arranged a meeting with

Defendant, typically at the Speedway gas station at Doc Bailey

Road and Big Tyler Road in Cross Lanes, West Virginia.

     During each such meeting, Defendant would determine the eBay

value by scanning a barcode on the stolen item, looking up the

eBay sales history of the item, and then Defendant stated the price

Defendant was willing to pay. Defendant paid the witnesses in cash.

The witnesses used the cash to purchase controlled substances,

typically heroin.

     C.   Defendant’s eBay Operation

     From late 2016 to early 2020, Defendant operated an eBay

account   (“nedined@hotmail.com”)   through    which   thousands   of

transactions were conducted and items were then shipped to buyers




     2 Each witness was advised by the United States that they were
subjects and were not targets of the investigation. To date, these
witnesses have not entered into any plea or immunity agreement.
Should that change, the United States will provide the appropriate
notice to Defendant and the Court.
                                 3
throughout the United States and foreign counties. City National

Bank of West Virginia bank records and Form 1099s from Defendant’s

Paypal account (linked to Defendant’s eBay account) show that

Defendant received $549,239.59 in a three-year period (2017-2019).

       Defendant        sold    the     stolen       items    he     purchased      from    the

shoplifters on eBay. The eBay records will show that the same types

of   items    sold       by    the     shoplifters          were    listed   for     sale    on

Defendant’s eBay account (“nedined@hotmail.com”).

       Records will further establish that the items Defendant sold

were paid for using PayPal, an online payment system, and the sales

posted to a PayPal account registered to Defendant. The proceeds

from the eBay account were transferred from Paypal to Defendant’s

City   National         Bank    checking     account         (x8889).    From      2016-2020,

Defendant     routinely         transferred          money    from    his    City    National

checking     account       (x8889)      to   a       City    National    savings     account

(x4623). During the same period, Defendant routinely withdrew cash

from his City National checking account (x8889).

       Organized Retail Crime Investigators Jose Varela (Regional

Manager, CVS Health, Organized Retail Crime Team), Herb Shelton

(Organized        Retail       Crime    Investigator,          Kroger),      and    Nicholas

Niehaus      (Market      Investigator,          Target       Corporation)         will    each

testify      as    to    their       involvement        in     an    investigation         into

Defendant’s eBay operation. The witnesses will testify generally
                                                 4
about their training and experience with organized retail fencing

operations, including the characteristics and identification of

fencing   operations.    The     witnesses   will     testify    as   to   their

investigation   of   Defendant’s     eBay    operation,       including    their

methods, observations, and how they determined that Defendant’s

eBay operation was a fencing operation.

     United   States    Secret    Service    Agents    Terry    Hedrick,     Wade

Fleming, and Devon Selbee will testify as to their involvement in

the United States Secret Service investigation. The witnesses will

testify as to how information concerning Defendant’s eBay business

was obtained, including business records from eBay, Paypal and

banks. The witnesses will further testify as to their involvement

in the execution of search and seizure warrants and Defendant’s

post-arrest statement to law enforcement. The United States will

play portions of the post-arrest statement at trial.             3


     United   States    Secret    Service    Task     Force    Officer     Jeremy

Thompson will testify that he examined the electronic devices

seized from Defendant in this case. The witness will testify as to

the contents of the devices and the existence of text or call




     3 The United States disclosed the full post-arrest statement
and notice of its intent to use the evidence at trial on March 30,
2020. ECF 34.
                                 5
communications between Defendant and the shoplifters during the

time of the conspiracy alleged in the Superseding Indictment.

       The   United    States       expects      that    Monica     Lundgren   (Senior

Investigator – North America PROACT & Criminal Investigations

Team) will testify that eBay had a policy prohibiting the sale of

stolen property in its online marketplace during the timeframe of

the conspiracy alleged in the Superseding Indictment.

       D.    Laundering the Proceeds of the Scheme

       Bank records will establish that, in the months leading up to

July 2019, more than $10,000 in deposits were made from Paypal

into Defendant’s City National checking account (x8889). In the

same period, more than $10,000 was transferred from Defendant’s

City    National      checking      account       (x8889)     to    Defendant’s      City

National savings account (x4623). On July 8, 2019, Defendant

transferred       $155,000    from     his       City   National     savings   account

(x4623) to his City National checking account (x8889). On the same

date, Defendant wrote a personal check (#1045) for $155,000 from

his City National checking account (x8889) and deposited it into

his    JPMorgan    Chase     Bank    account       (x8197).    On    July    23,    2019,

Defendant     transferred       $153,000         from   his   JPMorgan      Chase    Bank

account (x8197) to a bank in Bulgaria.

       The United States expects that Financial Analyst Stephen

Rowley will testify as to his examination of the records produced
                                             6
by eBay, Paypal, City National, and JP Morgan Chase Bank in this

case and information contained within those records. 4

                             PROCEDURAL POSTURE

      On   February    24,   2021,    a    federal   grand     jury    sitting   in

Charleston,     West   Virginia,     returned    a   Superseding       Indictment

against Defendant that charges him with one count of a promotional

money laundering conspiracy (Count One), three counts of engaging

in   monetary   transactions     in       property   derived    from    specified

unlawful activity (Counts Two through Four), and one count of

mail/wire fraud conspiracy (Count Five). ECF 58.

                         ELEMENTS OF THE CRIMES

      E.    Money Laundering Conspiracy (Count 1)

      The elements of the crime of conspiracy to commit promotional

money laundering (18 U.S.C. § 1956(a)(1)(A)(i)) are:

      (1) a conspiracy, agreement, or understanding to commit
      money laundering was formed or entered into by two or
      more persons at or about the time alleged;

      (2) at some time during the existence or life of the
      conspiracy, agreement, or understanding, the defendant
      knew that the property involved represented the proceeds
      of some form of specified unlawful activity; and

      (3) the defendant knowingly and voluntarily joined the
      conspiracy, agreement, or understanding.




      4As the United States explains in its response to Defendant’s
motion in limine, Mr. Rowley’s testimony is lay testimony under
Rule 701 of the Federal Rules of Evidence.
                                 7
See United States v. Alerre, 430 F.3d 681, 693-94 (4th Cir. 2005).

See also United States v. Singh, 518 F.3d 236, 248 (4th Cir. 2008).

     The elements of the object of the conspiracy, promotional

money laundering (18 U.S.C. § 1956(a)(1)(A)(i)), are that:

     (1) the defendant conducted or attempted to conduct a
     financial transaction having at least a minimal effect
     on interstate commerce or involving the use of a
     financial institution which is engaged in, or the
     activities of which have at least a minimal effect on,
     interstate or foreign commerce; 5

     (2) the property that was the subject of the transaction
     involved the proceeds of specified unlawful activity;

     (3) the defendant knew that the       property   involved
     represented the proceeds of some      form of    unlawful
     activity; and

     (4) the defendant engaged in the financial transaction
     with the intent to promote the carrying on of specified
     unlawful activity. 6

United States v. Wilkinson, 137 F.3d 214, 220 (4th Cir. 1998).

     During the scheme, Defendant transferred the proceeds of the

scheme from his PayPal account into an FDIC-insured bank account

(City National Bank checking x8889). After receipt of the proceeds

of the scheme, Defendant withdrew cash from the checking account


     5 United States v. Peay, 972 F.2d 71, 75 (4th Cir. 1992) (jury
can infer an effect on interstate commerce by banks’ status as
FDIC-insured institutions).

     6 The United States is not required to trace the proceeds to
a particular illegal transaction. See United States v. Stewart,
256 F.3d 231, 249 (4th Cir. 2001).

                                8
with the intent to promote the carrying on of the scheme. To

promote the scheme, Defendant used the withdrawn cash to conduct

additional    financial      transactions   (repeat    purchases   of   stolen

items from co-conspirators). 7

     F.      Spending Statute (Counts 2-4)

     Under 18 U.S.C. § 1957, the elements of the money laundering

spending statute are that:

     (1) the defendant engaged in a monetary transaction
     which had some effect on interstate or foreign commerce;

     (2) the monetary transaction involved criminally derived
     property with a value greater than $10,000; and

     (3) the defendant did so knowingly.

     G.      Specified Unlawful Activity (Counts 1-4)

     In this case, the proceeds of some specified unlawful activity

(“SUA”) were derived from mail and wire fraud (18 U.S.C. §§ 1341

and 1343), as well as transportation of stolen goods (18 U.S.C.

§ 2314). Defendant engages in SUA by selling stolen items on eBay

and shipping the items to buyers across the country and foreign

countries.     The   sales    generated     proceeds   of   SUA,   which   are

continually transferred from Defendant’s PayPal account into an




     7The promotion element is satisfied when a defendant pays
another person for being involved in an unlawful scheme, because
such payments compensate the person for his illegal activities and
encourage continued participation. See United States v. Bolden,
325 F.3d 471, 489 (4th Cir. 2003).
                                9
FDIC-insured bank account (City National Bank checking x8889). As

to Count One, Defendant              used the proceeds of SUA to engage in

additional financial transactions (additional purchases of stolen

items to promote the scheme). As to Counts Two through Four,

Defendant continually transferred the proceeds of SUA between his

checking    and       savings    accounts      and      then   engaged     in   monetary

transactions of over $10,000.

     H.      Comingling of Funds Monetary Transactions (Counts 2-4)

     The United States need not prove that all of the money

involved    in    the    transaction      constitutes          the   proceeds     of    the

criminal activity; it is sufficient if the United States proves

that at least part of the money represented such proceeds. See

United States v. Wilkinson, 137 F.3d 214, 222 (4th Cir. 1998) (en

banc)     (“[W]hen      the     funds   used      in    a   particular      transaction

originated       from    a    single    source         of   commingled,     legally-and

illegally-acquired funds, it may be presumed that the transacted

funds, at least up to the full amount originally derived from

crime, were the proceeds of the criminal activity.”).

     I.      Fraud Conspiracy (Count 5)

     Under       18   U.S.C.     §   1349,    the      elements      of   the   crime   of

conspiracy to commit mail or wire fraud are:

     (1) two or more persons, in some way or manner,
     positively or tacitly, came to a mutual understanding to


                                             10
       try to accomplish a common and unlawful plan, that is,
       to commit mail fraud or wire fraud; 8 and

       (2) the defendant willfully became a member of such
       conspiracy.

United States v. Burfoot, 899 F.3d 326, 335 (4th Cir. 2018).

       J.         Conspiracy (Counts 1 & 5)

       One may be a member of a conspiracy without knowing the full

scope of the conspiracy, or all its members, and without taking

part in the full range of its activities or over the whole period

of its existence. See United States v. Burgos, 94 F.3d 849, 857-

61, 869 (4th Cir. 1996) (en banc).              The conspiracy does not need

a discrete, identifiable organizational structure. See id. The

fact       that    a   conspiracy    is   loosely-knit,   haphazard,    or    ill-

conceived does not render it any less a conspiracy. See id.                    The

United       States     need   not   prove   that   the   defendant    knew   the

particulars of the conspiracy or all of his co-conspirators. It is

sufficient if a co-conspirator played only a minor part in the




       The crime of conspiracy to commit mail fraud does not
       8

require proof of an actual mailing. See United States v. Edwards,
188 F.3d 230, 233 n.1. (4th Cir. 1999). Instead, the crime of
conspiracy to commit mail fraud requires, among other things, proof
that the persons charged with the conspiracy reasonably
contemplated the use of the mail or that the persons charged
intended that the mails be used in furtherance of the scheme or
that the nature of the scheme was such that the use of the mail
was reasonably foreseeable. See id.
                                 11
conspiracy. See id. Thus, a variety of conduct can constitute

participation in a conspiracy. See id.

     K.    Willful Blindness

     Defendant may assert the defense that he did not know the

items provided to him by the shoplifters were stolen. 9 Evidence at

trial will prove Defendant’s knowledge that the items were stolen.

However,   the   United   States   may   also   prove   Defendant   acted

“knowingly” by proving that Defendant deliberately closed his eyes

to what would otherwise have been obvious to him. See 1A O'Malley,

Grenig & Lee, Federal Jury Practice and Instructions, § 17.09 (6th

ed. 2008); United States v. Guay, 108 F.3d 545, 551 (4th Cir.

1997); United States v. Hopkins, 53 F.3d 533 (2d Cir. 1995), cert.

denied, 516 U.S. 1072 (1996). Defendant's knowledge of a particular

fact may be inferred from a deliberate or intentional ignorance or

deliberate or intentional blindness to the existence of that fact.

See id. In other words, one may not willfully or intentionally

remain ignorant of a fact material or important to his conduct to

escape the consequences of criminal law. See id. The United States

has submitted a proposed jury instruction consistent with this

principle of law.




     9 Defendant made this statement in his post-arrest interview
with U.S. Secret Service Agents.
                                12
                    ISSUES EXPECTED TO ARISE AT TRIAL

       L.    Statements and Testimony

       The United States intends to introduce various statements of

Defendant, as well as those by co-conspirators as evidence in its

case-in-chief. Such statements are admissible under the Federal

Rules of Evidence.

            1. Co-Conspirator Statements Are Not Hearsay

       An out-of-court statement is not hearsay if the statement is

offered against a party and is a statement by a co-conspirator of

a party during the course and in furtherance of the conspiracy.

Fed.   R.   Evid.    801(d)(2)(E).    Out-of-court    statements    made   in

furtherance of a conspiracy have historically been considered non-

testimonial and therefore do not trigger the Confrontation Clause

or the Supreme Court’s ruling in Crawford v. Washington, 541 U.S.

36 (2004).    See, e.g., United States v. Townley, 472 F.3d 1267,

1273 (10th Cir. 2007)(“We find no merit to Appellant’s unfounded

and    unsupported     contention    that   Crawford’s    instruction      on

testimonial hearsay somehow eviscerated Federal Rule of Evidence

801(e)(2)(E),       especially      since   rule     801(d)(2)(E)    treats

declarations by co-conspirators not as an exception to the hearsay

rules, but as nonhearsay.”).

       To admit evidence as a co-conspirator statement, the Court

must find “(1) that there was a conspiracy involving the declarant

                                      13
and the party against whom admission of the evidence is sought and

(2) that the statements at issue were made during the course of

and in furtherance of that conspiracy.”                United States v. Blevins,

960 F.2d 1252, 1255 (4th Cir. 1992).

     Statements are in furtherance of the conspiracy when they are

“intended to promote the conspiratorial objectives.” Townley, 472

F.3d at 1273.         Promotion occurs with statements explaining events

of importance to the conspiracy to facilitate its operation,

statements between co-conspirators providing reassurance, trust

and cohesiveness among them, or which inform each other of the

status   of     the       conspiracy,   and    statements      by   co-conspirators

identifying fellow co-conspirators. Id. (citations omitted).

     Whether the declarant or the testifying co-conspirator is an

indicted      or    an     unindicted   co-conspirator      is      irrelevant     for

purposes   of       Rule    801(d)(2)(E).       See,   e.g.,    United   States     v.

Adkins, 842 F.2d 210, 213 (8th Cir. 1988). The party offering the

statements         must    establish    these    two    factual      issues   by     a

preponderance of the evidence. Id.                (citing Bourjaily v. United

States, 483 U.S. 171, 175 (1987)).

     In deciding these factual issues, the Court may consider the

out-of-court statements sought to be admitted in determining the

existence of the conspiracy and may consider those statements in



                                          14
conjunction with other evidence. Id. (citing Bourjaily, 483 U.S.

at 175); United States v. Neal, 78 F.3d 901, 905 (4th Cir. 1996).

            2. Defendant’s Admissions Are Admissible

       A statement is not hearsay if the statement is offered against

a party and is (A) the party’s own statement, in either an

individual or representative capacity or . . . (C) a statement by

a person authorized by the party to make a statement concerning

the subject.      Fed. R. Evid. 801(d)(2)(A) and (C).            This rule

extends to both oral and written statements of defendant. See

United States v. Williams, 837 F.2d 1009, 1013 (11th Cir. 1988);

Fed. R. Evid. 801(d)(2)(C).

       While the United States may introduce Defendant’s out-of-

court statements into evidence, the Defendant or any defense

witness may not. Such statements are hearsay pursuant to Rule 801

and are not “admissions by a party opponent” under Rule 801(d)(2)

when   offered   by   the   party   himself,   rather   than   the   party’s

“opponent.”      United States v. Wilkerson, 84 F.3d 692, 696 (4th

Cir. 1996)(“Admissions by a party-opponent are not considered

hearsay and therefore can be admitted against that party . . . .

The rules do not, however, provide an exception for self-serving,

exculpatory statements made by a party which are being sought for

admission by that same party.”);       see also United States v. Yousef,

327 F.3d 56, 153 (2d Cir. 2003)(“[W]hile the Government was free
                                     15
to introduce the statement as an admission by a party-opponent,

see Fed. R. Evid. 801(d)(2)(A), [the defendant] had no right to

introduce it on his own.”).

      Pursuant to the Rules outlined above, the United States will

seek to introduce portions of statements at trial, some of which

other witnesses will testify to, others which were audio recorded.

The   United    States   will   exclude    Defendant’s     self-serving

statements,    irrelevant   material,     and   personal   identifying

information, such as Defendant’s Social Security number and date

of birth.

      M.    Testimony Concerning Business Records

      The United States expects to call a witness from eBay, Paypal,

and banks to lay the proper foundation for business records that

the United States will seek to admit. These witnesses will testify

about the data contained in these records and how this data is

generated. These witnesses will also provide a general description

of the services the businesses provide. These business records are

admissible under the hearsay exception Federal Rule of Evidence

803(6).

      N.    Expert Testimony Concerning Fencing Operations

      Federal Rule of Evidence 702 permits the admission of expert

testimony where “(1) that the expert ha[s] ‘specialized knowledge

[that] will assist the trier of fact’; (2) that the expert be
                                 16
qualified to testify because of ‘knowledge, skill, experience,

training or education’; (3) that the witness base his testimony

upon ‘sufficient facts or data’; and (4) that the witness has used

‘reliable principles and methods’ and ‘applied the principles and

methods reliably to the facts of the case.’” Fed. R. Evid. 702;

United States v. Hopkins, 310 F.3d 145, 150-51 (4th Cir. 2002).

Experts may opine on an ultimate issue to be decided by a trier of

fact. Fed. R. Evid. 702. “A trial judge’s decision on whether to

admit testimony of this nature is given the broadest degree of

latitude.” Hopkins, 310 F.3d at 151.

      On August 24, 2020, the United States noticed the following

experts:

      1.   Jose   Varela,  Regional   Manager,        CVS   Health,
           Organized Retail Crime Team.

      2.   Herb Shelton, Organized Retail Crime Investigator,
           Kroger.

      3.   Nicholas Niehaus,       Market   Investigator,       Target
           Corporation.


ECF 48. Although the testimony could be considered lay testimony,

the   August   24,   2020,   disclosure   provided   specific    notice   to

Defendant that the witnesses could be qualified as experts and

were expected to opine that “Defendant’s eBay operation has the

characteristics of a fencing operation rather than a legitimate

business.” Id. at 2-3.

                                    17
     An investigative report entitled “Operation Just North of

Greece” authored by Nick Niehaus and Jose Varela was disclosed to

Defendant before his preliminary hearing in this case on February

13, 2020. The United States also produced an investigative report

by Nick Niehaus in its initial discovery production on March 30,

2020. ECF 34. These reports detail investigative findings and opine

that Defendant was operating a fencing scheme. Witness credentials

have been produced to Defendant in subsequent disclosures. The

United States has complied with the requirements of Federal Rule

of Criminal Procedure 16(a)(1)(G). Additional reports will be

provided in a supplemental disclosure as they are received.

     Defendant has sought an order prohibiting the United States

from referring to co-conspirators as “boosters” and Defendant’s

operations as a “fence.”   ECF 80. The United States has filed its

response in   opposition   to   that   motion   in   a   separate   filing.

Additionally, the use of these terms is common in these witnesses’

area of expertise and will be necessary for these witnesses to

fully explain their opinions.

     O.   Non-Expert Lay Witness Testimony Concerning Content

     The United States expects to call witness Stephen Rowley to

testify about factual information contained within eBay, Paypal,

and bank records. This factual information will not extend beyond

what a common user of eBay, Paypal, and bank records would know,
                                  18
and thus is not expert testimony. Federal Rule of Evidence 701

provides for the admission of lay opinion testimony that is “(a)

rationally based on the witness’s perception; (b) helpful to

clearly understanding the witness’s testimony or to determining a

fact in issue; and (c) not based on scientific, technical, or other

specialized knowledge [for which an expert would be required].”

Fed. R. Evid. 701. The first requirement is satisfied when the

witness has first-hand knowledge of the matter about which he is

testifying. See United States v. Rea, 958 F.2d 1206, 1215 (2d Cir.

1992). The second requirement prohibits testimony on “meaningless

assertions which amount to little more than choosing up sides.”

Fed. R. Evid. 701, Advisory Committee Note (1972). As to the third

requirement, a witness may provide lay opinion testimony about a

subject     matter   as    long   as   the   testimony   does   not   require

specialized or technical knowledge. See Donlin v. Philips Lighting

N. Am. Corp., 581 F.3d 73, 81 (3d Cir. 2009).

       “Lay and expert testimony are distinguishable in that ‘lay

testimony results from a process of reasoning familiar in everyday

life, while expert testimony results from a process of reasoning

which can be mastered only by specialists in the field.’” United

States v. Thompson, 393 F. App’x 852, 858 (3d Cir. 2010) (quoting

Fed.   R.   Evid.    701   Advisory    Committee’s   Notes   (2000)).     The

reasoning required to arrive at these opinions is not reasoning
                                       19
learned through specialized training or mastery in a field. It is

common, everyday reasoning that anyone could apply to their work

experiences. Their explanations and interpretations are those that

“an untrained layman could . . . make if perceiving the same acts

or events.” United States v. Peoples, 250 F.3d 630, 641 (8th Cir.

2001). “Rule 701 does not prohibit lay witnesses from testifying

based on particularized knowledge gained from their own personal

experiences.” United States v. Hill, 643 F.3d 807, 841 (11th Cir.

2011).

     On June 25, 2021, the United States disclosed law enforcement

officer Jeremy M. Thompson as an expert as a precautionary measure.

ECF 77. Officer Thompson is expected to base his testimony on his

training, experience, and the evidence previously disclosed in

this case. Officer Thompson will testify generally about his

experience   with   electronic   device   analysis.   The   witness   will

testify as to the collection and analysis of data contained on the

electronic devices seized from Defendant in this case, including

the computer software used in this process and his post-analysis

summary of the data.

     The United States takes the position that the evidence is lay

testimony under Rule 701, rather than expert testimony, because it

is based on his personal observations and experience as a law

enforcement officer. Furthermore, the witness is testifying as to
                                   20
information found on the devices and not providing an opinion.

Nevertheless, notice was given to Defendant as a precautionary

measure in the event that Officer Thompson needs to be qualified

as an expert, and witness credentials, as well as a report, were

provided to Defendant.

     P.     Summary Charts are an Accepted Form of Proof

     Federal Rule of Evidence 1006 provides in pertinent part that

the proponent may use a summary chart to prove the content of

voluminous writings, recordings, or photographs that cannot be

conveniently examined in court. The use of “summary charts” is

approved,   and    encouraged,      especially   when   there   are    numerous

documents or other items being summarized. See, e.g., United States

v. Loayza, 107 F.3d 257, 264 (4th Cir. 1997). In contrast to

traditional demonstrative evidence, such charts and summaries are

themselves the evidence. See, e.g., United States v. Nivica,

887 F.2d 1120, 1125-26 (1st Cir. 1989) (summaries of banking

activities);      United   States    v.     Massachusetts   Maritime    Acad.,

762 F.2d 142, 157 (1st Cir. 1985) (summaries of the academy’s

applicant files). After admission under Rule 1006, the charts and

summaries may be used by the jury during deliberations like any

other piece of evidence. United States v. Koskerides, 877 F.2d

1129, 1134 (2d Cir. 1989).

     On June 25, 2021, the United States has provided notice to
                                       21
Defendant of its intention to introduce a summary chart under Fed.

R. Evid. 1006 to summarize the content of Defendant’s eBay records.

ECF 78. The proposed summary charts will assist the trier of fact

in understanding what is contained in Defendant’s eBay records.

The eBay records consist a spreadsheet that includes 3833 rows of

information — one row for every eBay transaction by “nedined”

between 2018 and 2020 — when only some of the rows are relevant.

The columns in the eBay records further contain data that is not

relevant,   would   be   confusing    or   difficult      for   the   jury   to

understand,   contain    small   print,    and   cannot    be   conveniently

examined in court. The proposed charts simply lay out what is

contained within the eBay records. The proposed summary charts and

the data, consisting of subsets of Defendant’s eBay records, have

been produced in discovery.

     A chart or summary admitted under Rule 1006 must be based on

admissible evidence, but the underlying documents or items need

not be actually admitted. United States v. Strissel, 920 F.2d 1162,

1164 (4th Cir. 1990). Accordingly, the United States will seek to

introduce the charts as substantive evidence under Rule 1006. The

United States also intends to introduce into evidence certain text

messages as extracted from Defendant’s cell phone, but this does

not undermine the fact that the summary chart may also be admitted

as evidence in order to convey the same evidence in a more
                                     22
convenient format. See, e.g., United States v. White, 737 F.3d

1121, 1134-35 (7th Cir. 2013) (finding the district court properly

admitted a summary chart into evidence despite the fact that the

underlying records were also introduced into evidence due to the

chart   being   an   accurate,   unbiased   summary   of   the   underlying

documents).

     Q.    Recordings and Rule of Completeness

     The United States intends to introduce a redacted version of

Defendant’s post-arrest statement. The recording contains numerous

statements that are irrelevant to the issues at trial and/or are

self-serving statements made by Defendant. To that end, the United

States only intends to introduce the portions of the recordings

which are relevant.

     The “rule of completeness” in Rule 106 of the Federal Rules

of Evidence does not require the United States to introduce the

entire post-arrest statement. Rule 106 provides that when a writing

or recorded statement or part thereof is introduced by a party, an

adverse party may require the introduction at that time of any

other part or any other writing or recorded statement which ought

in fairness to be considered at the same time.        Fed. R. Evid. 106.

The purpose of this rule is to A>prevent a party from misleading

the jury by allowing into the record relevant portions of the

excluded testimony, which clarify or explain the part already
                                    23
received.=@       United States v. Bollin, 264 F.3d 391, 414 (4th Cir.

2001)(quoting United States v. Wilkerson, 84 F.3d 692, 696 (4th

Cir. 1996)).

     Rule 106 does not A>render admissible the evidence which is

otherwise inadmissible under the hearsay rules.=@ United States v.

Lentz,     524    F.3d   501,    526    (4th   Cir.   2008)(quoting   Wilkerson,

84 F.3d at 696).         Rule 106 also does not Arequire the admission of

>self-serving, exculpatory statements made by a party which are

being sought for admission by that same party.=@                      Id. at 526

(quoting Wilkerson, 84 F.3d at 696).

     In     the    instant      case,   some   portions   of   the    post-arrest

statement that have been redacted are either inadmissible self-

serving hearsay or are irrelevant to the charges contained in the

Superseding Indictment.            The redacted portions of the statement

are unnecessary under Rule 106 to explain the portions of the

statement the United States intends to introduce at trial. 10

     R.       Transcripts

     The United States intends to publish to the jury transcripts

of   the    portions      of    audio    and    video   recordings    containing

Defendant’s statements. On June 25, 2021, proposed transcripts

were produced in discovery to Defendant. ECF 77.


     10The United States would object to the entire recording
being played as outside the rule of completeness.
                                24
     Transcripts of recorded conversations will assist the jury in

following    the   conversation     and    identifying    the    speakers.     The

transcripts will not replace witness testimony, nor will it relieve

the jury’s duty to rely upon its own hearing of the recordings.

See United States v. Landers, 995 F.2d 1064 (4th Cir. 1993)

(transcripts of taped conversations admissible); United States v.

West, 574 F.2d 1131, 1138 (4th Cir. 1978).            The United States will

propose a jury instruction cautioning the jury to that end. See

United States v. Brandon, 363 F.3d 341, 345 (4th Cir. 2004)

(holding that court’s repeated cautionary instructions “ensured

that the jury did not mistake the transcripts, rather than the

tapes, as the critical pieces of evidence”); United States v.

Pratt, 351 F.3d 131, 140 (4th Cir. 2003) (same).

     S.     Prior Consistent Statements

     At trial, the United States anticipates that it may seek to

rehabilitate its witnesses through introduction of their prior

consistent      statements.       Under     Federal      Rule    of     Evidence

801(d)(1)(B),      such    statements      are   admissible      to    rebut   an

allegation, express or implied, that the witness fabricated his or

her testimony at trial.

     To   introduce       prior   consistent     statements     at    trial,   the

proponent must establish:

            (1) [w]here the statement was made, (2) [w]hen
                                      25
           the statement was made, (3) [w]ho was present,
           (4) [t]he tenor of the statement . . . [and
           that] (5)[t]he statement preceded (a) the prior
           inconsistent statement or (b) any motive on the
           part of the witness to fabricate.

Edward    J.   Imwinkelried,   Evidentiary   Foundations,   §   5.13[2]

(Michies 8th ed. 2012).

     Therefore, should Defendant attempt to impeach any witnesses

on the ground that their statements are recently fabricated or

came only after they had a motive to fabricate, the prosecution

may elicit testimony of their prior consistent statements. The

statements may then be admitted as substantive evidence in the

prosecution’s case-in-chief.     Fed. R. Evid. 801(d)(1)(B). See also

Tome v. United States, 513 U.S. 150, 156 (1994)(holding that the

common law rule is implicit in Rule 801(d)(1)(B)).

     T.    Defendant’s Mental State

     Defendant may present character witnesses or other witnesses

to establish a defense that he did not the items he received from

“boosters” were stolen. The Court should preclude any defense

witness, other than Defendant himself, from testifying about the

mental state of Defendant or other witnesses. For example, no

witness should be allowed to offer testimony concerning another

witness’s knowledge of a material fact.




                                   26
     Any   such   testimony   would    have   to   be   based   on   personal

knowledge pursuant to Rule 602 and helpful pursuant to Rule 701.

As the Court of Appeals for the Third Circuit has explained,

           While we have never held that lay opinion
           evidence concerning the knowledge of a third
           party is per se inadmissible, we have
           certainly made this kind of evidence difficult
           to admit. If the witness fails to describe the
           opinion's basis, in the form of descriptions
           of specific incidents, the opinion testimony
           will be rejected on the ground that it is not
           based on the witness's perceptions . . . To
           the extent the witness describes the basis of
           his or her opinion, that testimony will be
           rejected on the ground that it is not helpful
           because the fact finder is able to reach his
           or her own conclusion, making the opinion
           testimony irrelevant.

United States v. Polishan, 336 F.3d 234, 242 (3d Cir. 2003); see

United States v. Rea, 958 F.2d 1206, 1216 (2d Cir. 1992)(“When the

issue is a party's knowledge, which is perhaps a more easily

fathomed state of mind than, for example, intent or motivation, we

suspect that in most instances a proffered lay opinion will not

meet the requirements of Rule 701.”).

     Put differently, witnesses who are not mind-readers cannot

have personal knowledge of Defendant's mental state.                  To the

extent that some fact observed by the witness may be relevant to

the defendant's mental state, the witness may testify directly as

to that fact and allow “the fact finder . . . to reach his or her

own conclusion.”     See Polishan, 336 F. 3d at 242.            Any deduced
                                      27
opinion by the witness as to Defendant's mental state is irrelevant

pursuant to Rule 701.    Thus, Defendant should be the only witness

permitted to testify about his mental state.

     U.   Stipulations

     The United States anticipates that the parties may enter into

several stipulations prior to trial. 11   These proposed stipulations

include: a stipulation as to Cross Lanes, West Virginia being in

this District; a stipulation as to ownership of Defendant’s eBay

and Paypal account; an agreement that certain business records

fall under a hearsay exception set forth in Fed. R. Evid. 803 and

are self-authenticating under Fed. R. Evid. 902; an agreement that

eBay prohibits the sale of stolen items; and an agreement that

eBay transactions involve interstate activity.

     V.   Sympathy and Jury Nullification

     The United States anticipates that Defendant may testify at

trial. Should Defendant testify, the Court should not permit him

to introduce subject matter intended to elicit juror sympathy or

suggest nullification. Such topics that have been rejected in other

courts include religiosity, Virgin Islands v. Petersen, 553 F.2d




     11The United States submitted two stipulations to defense
counsel for consideration on May 27, 2021, and proposed three
additional stipulations to defense counsel on July 2, 2021. As of
this date, Defendant has not responded to these proposed
stipulations.
                                28
324, 329 (3d Cir. 1977), impact on Defendant’s family, see, e.g.,

United States v. Ramirez, 482 F.2d 807, 816 (2d Cir. 1973), and

the potential penalties that Defendant faces, Rogers v. United

States, 422 U.S. 35, 40 (1975).

                              CONCLUSION

     WHEREFORE, the United States respectfully requests that the

Court accept and consider this Trial Brief in ruling on the various

evidentiary issues which may arise at the trial of this matter on

July 19, 2021. The United States expects that the presentation of

its case will take two to three days.

                              Respectfully submitted,

                              LISA G. JOHNSTON
                              Acting United States Attorney

                              s/Andrew J. Tessman
                              ANDREW J. TESSMAN
                              Assistant United States Attorney
                              WV State Bar No. 13734
                              300 Virginia Street, East, Room 4000
                              Charleston, WV 25301
                              Telephone: 304-345-2200
                              Fax: 304-347-5104
                              E-mail: andrew.tessman@usdoj.gov

                              s/Erik S. Goes
                              ERIK S. GOES
                              Assistant United States Attorney
                              WV Bar No. 6893
                              300 Virginia Street, East
                              Room 4000
                              Charleston, WV 25301
                              Telephone: 304-345-2200
                              Fax: 304-347-5104
                              Email: erik.goes@usdoj.gov
                                  29
                     CERTIFICATE OF SERVICE

     It is hereby certified that the foregoing “TRIAL BRIEF” has

been electronically filed and service has been made on opposing

counsel by virtue of such electronic filing this 6th day of July,

2021 to:

                    Timothy J. LaFon
                    CICCARELLO DELGIUDICE & LAFON
                    Suite 100
                    1219 Virginia Street East
                    Charleston, WV 25301-2912



                              s/Andrew J. Tessman




                               30
